       Case 1:18-cv-00599-KK-KBM Document 28 Filed 11/01/18 Page 1 of 3



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW MEXICO

MONICA TORRES,

                       Plaintiff,

v.                                                     Cause No. 2018-CV-0599
                                                       JURY TRIAL DEMANDED
TOWN OF BERNALILLO, BERNALILLO
POLICE DEPARTMENT and CHIEF TOM
ROMERO, in his individual and representative
capacity,

                       Defendants.

                 DEFENDANTS’ RESPONSE TO ORDER TO SHOW CAUSE
                              (DOCUMENT NO. 27)

       COME NOW The Town of Bernalillo Defendants, by and through their counsel of

record, and offer the following as their Response to the Order to Show Cause issued by this

Court on October 31, 2018.

       The Order asks the parties to show cause why this case should not be remand for lack of

subject matter jurisdiction. Defendants assert that federal jurisdiction is the sole source of

jurisdiction for the claims contained in Count I of the Complaint for alleged employment

discrimination. If the Plaintiff denies that she has asserted claims under federal law, specifically

Title VII, then this count must be dismissed in its entirety. This is because, as more fully

outlined in the pending Motion To Dismiss, Plaintiff’s right to file these charges is dependent on

Plaintiff proving that she received a timely notice of non-determination and right to appeal from

the EEOC. Plaintiff’s right to appeal (file this lawsuit) only exists as to Count I if she has

properly followed up on the charges of discrimination she brought before the EEOC under



                                                 -1-
       Case 1:18-cv-00599-KK-KBM Document 28 Filed 11/01/18 Page 2 of 3



federal law. See, the Exhibits to Defendants’ pending Motion To Dismiss, Exhibit 1 (Document

8-1, Charge of Discrimination filed with the EEOC) and Exhibit 2 (Document 8-2, Dismissal and

Notice of Rights). Plaintiff has not, to the best knowledge of defense counsel, pursued charges

under the New Mexico Human Rights Act and is not authorized by any state administrative

proceedings to file an appeal under the New Mexico Human Rights Act.

       These facts show that the claims in Count I of the Complaint must be decided by

reference to federal law. 28 U.S.C. §2000e-5 empowers the Commission to prevent unlawful

employment practices as set forth in section 2000e-2 (defining unlawful employment practices

based upon race, color, religion, sex and national origin). Section 2000e-5(b) specifies that the

Commission accepts charges of discrimination such as those made by the Plaintiff in this matter.

Subsection F(3) provides jurisdiction to each United States district court, and each United States

court subject to the jurisdiction of the United States, for actions brought under that subsection.

The fact that Plaintiff references claims under State law in the generic description of the relief

sought, does not alter the fact that the Plaintiff’s legal right to bring these employment claims at

all depends upon a determination of whether the Plaintiff has complied with the applicable

federal law discussed at length in the pending Motion To Dismiss. Thus, the resolution of

Plaintiff’s first cause of action necessarily turns on a substantial question of federal law. Rice v.

Office of Service Members’ Grp. Life Ins., 260 F.3d 1240, 1245 (10th Cir. 2001).

       Accordingly, federal court jurisdiction exists until and unless Plaintiff’s employment

discrimination claims are dismissed. If the Court requires further submissions, counsel for these

Defendants will be happy to further explain or clarify the Defendants’ position. Counsel for

Defendants is also willing to participate in any hearings the Court wants to schedule in these


                                                 -2-
       Case 1:18-cv-00599-KK-KBM Document 28 Filed 11/01/18 Page 3 of 3



matters so long as they do not conflict with any matters previously scheduled. At this time,

counsel for Defendants could attend a hearing next Thursday (November 8, 2018) or Friday

(November 9, 2018).

                                               Respectfully submitted,

                                               LAW OFFICES OF JAMES P. LYLE, P.C.

                                               /s/ James P. Lyle, Attorney
                                               James P. Lyle
                                               Attorney for Bernalillo Defendants
                                               1116 Second Street N.W.
                                               Albuquerque, NM 87102
                                               (505) 843-8000 - Telephone
                                               (505) 843-8043 - Facsimile
                                               pennname@prodigy.net

I hereby certify that a true copy of the foregoing
pleading was served upon all counsel of record
via CM/ECF filing of this pleading with the
United States District Court For the District Of
New Mexico this 1st day of November, 2018.

/s/ James P. Lyle, Attorney
James P. Lyle




                                                 -3-
